v03252.ord







 
 

NUMBER  13-04-00081-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG


IN RE: CHRISTUS SPOHN HEALTH SYSTEM CORPORATION
A/K/A SPOHN KLEBERG MEMORIAL HOSPITAL 


On Petition for Writ of Mandamus and 
Motion for Emergency Temporary Relief


MEMORANDUM OPINION

Before Justices Hinojosa, Yañez and Castillo 
Opinion Per Curiam


Relator, Christus Spohn Health System Corporation a/k/a Spohn Kleberg Memorial
Hospital, filed a petition for writ of mandamus requesting that this Court direct the
respondent, the Honorable J. Manuel Banales, presiding judge of the 105th Judicial District
Court of Kleberg County, Texas, to vacate his order, dated January 23, 2004, in Cause No.
02-644-D, denying relator's motion to dismiss.  Relator also filed a motion for emergency
temporary relief requesting that this Court stay any and all proceedings in the underlying
suit pending our review of the petition for writ of mandamus.  See Tex. R. App. P. 52.10(a).
	Relator asserts that the trial court abused its discretion in denying its motion to
dismiss because the record conclusively establishes that the expert report filed by the real-party-in-interest failed to comply with article 4590i of the Texas Revised Civil Statutes.
Following a hearing on relator's motion to dismiss, and real-party-in-interest's Motion for
Additional Time to Amend Plaintiff's Expert's Report, the trial court denied both motions,
concluding that the expert report was adequate.  
	Mandamus will issue only to correct a clear abuse of discretion when there is no
adequate remedy by appeal.  Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992).  A trial
court abuses its discretion when it does not follow guiding rules and principles and reaches
an arbitrary and unreasonable decision.  Walker, 827 S.W.2d at 839; Republic Royalty Co.
v. Evins, 931 S.W.2d 338, 342 (Tex. App.--Corpus Christi 1996, orig. proceeding).  
	Based on the record before us, we conclude that relator has failed to show that the
trial court clearly abused its discretion and that relator has no adequate remedy by appeal. 
See In re Woman's Hospital of Texas, Inc., No. 02-0748, 2004 Tex. LEXIS 196 (March 5,
2004) (concurring in part and dissenting in part to denial of petitions for writ of mandamus). 
Accordingly, relator's petition for mandamus is denied, and relator's motion for emergency
temporary relief is dismissed as moot.       
							PER CURIAM
 
Opinion delivered and filed
this 10th day of March, 2004.